Case 1:20-cv-00177-LEK-KJM Document 33 Filed 10/20/20 Page 1 of 5   PageID #: 1690



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   RICHARD R. GREEN,                       CIV. NO. 20-00177 LEK-KJM

                     Plaintiff,

         vs.

   BANK OF AMERICA, N.A. and DOE
   DEFENDANTS 1—50,

                     Defendants.


                ORDER GRANTING IN PART AND DENYING IN PART
                  PLAINTIFF’S MOTION FOR ORDER OF REMAND

               Before the Court is Plaintiff Richard R. Green’s

  (“Green”) Motion for Order of Remand (“Motion”), filed on

  May 20, 2020.     [Dkt. no. 8.]    Defendant Bank of America, N.A.

  (“BOA”), filed its memorandum in opposition on July 10, 2020,

  and Green filed his reply on July 17, 2020.          [Dkt. nos. 22, 24.]

  The Court finds this matter suitable for disposition without a

  hearing pursuant to Rule LR7.1(c) of the Local Rules of Practice

  for the United States District Court for the District of Hawaii

  (“Local Rules”).     Green’s Motion is hereby granted in part and

  denied in part for the reasons set forth below.          The Motion is

  granted insofar as the instant case is remanded to the state

  court because not all defendants consented to removal.            The

  Motion is denied as to Green’s request for an award of removal-

  related attorneys’ fees and costs because, although the removal
Case 1:20-cv-00177-LEK-KJM Document 33 Filed 10/20/20 Page 2 of 5   PageID #: 1691



  was procedurally defective, BOA had an objectively reasonable

  basis for attempting removal.

                                  DISCUSSION

              Green’s claims in this case arise out of the

  foreclosure of his condominium unit in Kihei, Hawai`i.            Green

  initially filed a Complaint on July 18, 2019 in the State of

  Hawai`i Second Circuit Court (“state court”), together with:

  Plaintiffs David Abel and Kristin Abel; Lin G. Eldridge,

  Individually and as Trustee of the Linden Geary Eldridge Trust

  dated October 30, 1997; Stacie Ray Ferreira; Gregg C. Inokuma

  (“Inokuma”); Isaak K. Lui and Tracy N. Lui; and Jennifer I.

  Polich.    [Notice of Removal of Action (“Notice of Removal”),

  filed 4/20/20 (dkt. no. 1), Exh. A (Complaint).]

              BOA’s Notice of Removal purports to remove Green v.

  Bank of America, N.A., Civil No. 19-1-0234(3)-D, based on

  diversity jurisdiction, pursuant to 28 U.S.C. §§ 1332 and 1441.

  [Notice of Removal at pgs. 1-2.]          BOA states Green only brought

  claims against BOA and Defendants Brian Wiwchar and Barbara

  Wiwchar (“the Wiwchars”).       [Id. at ¶ 2.]    On April 20, 2020, BOA

  also filed a Notice of Removal of Action in Inokuma v. Bank of

  America, N.A., CV 20-00178 LEK-RT.         [Inokuma, dkt. no. 1.]      On

  May 20, 2020, Inokuma filed his Motion for Order of Remand

  (“Inokuma Motion”).      [Inokuma, dkt. no. 7.]      The Inokuma Motion

  was granted in part and denied in part in an August 3, 2020

                                        2
Case 1:20-cv-00177-LEK-KJM Document 33 Filed 10/20/20 Page 3 of 5   PageID #: 1692



  order (“Inokuma Remand Order”).        [Inokuma, dkt. no. 20.1]      BOA

  filed a motion for reconsideration of the Inokuma Remand Order

  on August 17, 2020, and the motion was denied in a September 29,

  2020 order (“Inokuma Reconsideration Order”).          [Inokuma, dkt.

  nos. 22, 25.2]

               On August 5, 2020, BOA was ordered to file a statement

  addressing whether it was maintaining its position on the

  removal of this case, in light of the Inokuma Remand Order.

  [Dkt. no. 28.]     BOA filed its statement on August 6, 2020.

  [Dkt. no. 30.]

               For the reasons set forth in the Inokuma Remand Order

  and the Inokuma Reconsideration Order, this Court concludes that

  BOA’s Notice of Removal in the instant case was procedurally

  defective.    Although the Wiwchars were not nominal, fraudulently

  joined, or unknown defendants, and they were properly served,

  BOA did not obtain the Wiwchars’ consent to the removal of this

  action.    The Wiwchars’ filing of a notice dismissing their

  cross-claim against BOA without prejudice does not distinguish

  this case from Inokuma.      See Mem. in Opp., Decl. of Allison

  Mizuo Lee, Exh. A (Notice of Partial Dismissal Without Prejudice




        1The Inokuma Remand Order is also available at 2020 WL
  4455102.

        2The Inokuma Reconsideration Order is also available at
  2020 WL 5807332.
                                        3
Case 1:20-cv-00177-LEK-KJM Document 33 Filed 10/20/20 Page 4 of 5   PageID #: 1693



  of Defs. Brian Wiwchar and Barbara Wiwchar’s Cross-Claim Against

  Def. Bank of America, N.A., Filed Oct. 17, 2019, filed in the

  state court on 4/20/20).       The notice states: “No further claims

  remain in this circuit court action by or against the Wiwchars.”

  [Id. at 2.]    However, this does not constitute a final judgment

  as to the Wiwchars.      The Wiwchars are still parties to the

  present action, and their timely consent to removal was

  required.    Because BOA failed to obtain the Wiwchars’ timely

  consent, the Notice of Removal was not unanimous, and, thus the

  Notice of Removal was procedurally defective.          See Inokuma

  Remand Order, 2020 WL 4455102, at *4-5.         As this is a

  dispositive defect, it is not necessary to address Green’s

  remaining arguments in support of remand.

              Further, for the reasons stated in the Inokuma Remand

  Order, Green’s request for removal-related attorneys’ fees and

  costs is denied.     See 2020 WL 4455102, at *5

                                  CONCLUSION

              For the reasons stated, Green’s Motion for Order of

  Remand, filed on May 20, 2020, is HEREBY GRANTED IN PART AND

  DENIED IN PART.     The Motion is GRANTED insofar as this Court:

  CONCLUDES that the removal of this case was improper because not

  all defendants consented to removal; and REMANDS the instant

  case to the state court.       The Motion is DENIED as to Green’s

  request for an award of removal-related attorneys’ fees and

                                        4
Case 1:20-cv-00177-LEK-KJM Document 33 Filed 10/20/20 Page 5 of 5   PageID #: 1694



  costs.    The Clerk’s Office is DIRECTED to remand this case on

  November 3, 2020, unless BOA files a timely motion for

  reconsideration of the instant Order.

              BOA is CAUTIONED that, if it files a motion for

  reconsideration, the grounds for reconsideration cannot be the

  same as the grounds it raised in the motion for reconsideration

  of the Inokuma Remand Order.

              IT IS SO ORDERED.

              DATED AT HONOLULU, HAWAII, October 20, 2020.




  RICHARD R. GREEN VS. BANK OF AMERICA, N.A., ET AL; CV 20-00177
  LEK-KJM; ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
  MOTION FOR ORDER OF REMAND




                                        5
